


Exhibit 10.23

March 22, 2006                             

Traffic.com, Inc.
851 Duportail Road
Suite 220
Wayne, PA 19087

Attn:   Robert N. Verratti
Chief Executive Officer

Gentlemen;

        We are pleased to confirm our mutual understanding concerning the
retention by Traffic.com, Inc. ("Traffic" or the "Company") of Allen & Company
LLC ("Allen") to act as the Company's exclusive financial advisor on the terms
set forth herein. This letter will replace the prior engagement letter existing
between the Company and Allen.

        1.     Establishment of Retainer Relationship; Scope of Engagement. In
anticipation of situations which may arise from time to time, the Company has
determined that it would be in its best interest to update, revise and replace
the previously existing engagement letter between the Company and Allen. The
Company has requested, and Allen hereby agrees, to be retained by the Company as
follows: For the Term hereof, Allen will serve as the Company's exclusive
financial advisor in connection with any of the following possible transactions
which may arise: (i) any possible acquisition by the Company of the stock or
assets of another company or enterprise; (ii) any possible merger, consolidation
or other business combination transaction pursuant to which the Company is to
acquire another entity (items (i) and (ii) of this paragraph shall hereinafter
be referred to as a "Purchase Transaction"), (iii) any possible merger,
consolidation or other business combination transaction pursuant to which the
Company is to be acquired by, or combined with, another entity; (iv) any
possible sale or disposition of all or substantially all of the stock or assets
of the Company, or (v) any possible recapitalization, restructuring, joint
venture or other transaction or series of transactions which has the effect of
transferring a substantial interest in or control of the Company or its assets
to another entity (items (iii), (iv) and (v) of this paragraph shall hereinafter
be referred to as a "Sale Transaction" and, together with any Purchase
Transaction (except as indicated in the last sentence of this paragraph) shall
constitute a "Transaction"). In the event requested by the Company, Allen will
assist in structuring and negotiating, and will otherwise assist in taking
necessary steps toward consummating, any proposed Transaction(s) that the
Company may elect to consider during the term of Allen's engagement hereunder.
The term "Transaction" shall not include any Purchase Transaction which, because
of the size or simplicity of the transaction, the Company does not feel it
necessary to utilize the services of a financial advisor.

        2.     Advisory Fees and Expenses. (a) In consideration for the services
described in paragraph 1 above, upon consummation of a Transaction, the Company
shall pay to Allen a cash success fee (the "Success Fee") equal to, as the case
may be a) 2% of the Consideration received by the Company or its shareholders in
connection with such Sale Transaction, or b) 2% of the Consideration paid by the
Company in connection with such Purchase Transaction. As used in the above
paragraph, "Consideration" shall mean the sum of (i) any cash, and the fair
market value of any securities or other property, paid or payable at the time of
the consummation of the relevant Transaction or committed to be so paid in the
future, (ii) the aggregate dollar amount of all indebtedness (excluding any
capital leases) assumed, recapitalized or restructured at the time of the
consummation of the relevant Transaction, (iii) the amount of cash or the fair
market value of any property invested at the closing of the relevant Transaction
or irrevocably committed to be invested in the future, (iv) in the case of any
Sale Transaction resulting in value being delivered to the Company's
shareholders, the amount of any extraordinary distributions made by the Company
in connection with or anticipation of the contemplated Transaction, (v) to the
extent that any Transaction is structured so as to provide for a transfer a
majority, but not all, of the Company's stock or assets to a third party and the
retention by

--------------------------------------------------------------------------------




the Company or its shareholders of other stock or assets related to the Company
or its subsidiaries, the retained stock or assets not being transferred
(including but not limited to stock, partnership interests, cash and cash
equivalents, real property, investments and receivables) and (vi) any contingent
amounts referred to in (i), (ii), (iii),(iv) or (v) above at the time the same
are paid, assumed or invested. Such Consideration shall be valued as of the
closing of the Transaction, provided that to the extent the right to receive any
Consideration is contingent upon future events, the value of such contingent
Consideration and the calculation of the fee related thereto shall be determined
and payable to Allen only if and when any such Consideration is paid.

        (b)   No fee payable to any other financial advisor, by the Company or
any other person or entity in connection with the subject matter of this
engagement, shall reduce or otherwise affect any fee payable hereunder, except
to the extent such other fee has the effect of reducing the Consideration paid
in any such Transaction.

        (c)   In addition to any fees described above, whether or not any
Transaction is consummated, the Company shall reimburse Allen, upon request from
time to time, for all reasonable out-of-pocket expenses incurred pursuant to our
engagement hereunder, including, reasonable fees and disbursements of our
counsel as well as the online data room provider and other consultants and
advisors retained by us with your prior written consent.

        (d)   Upon termination of this agreement, Allen shall be entitled to
collect all such fees (if any) and expenses accrued through the date of
termination.

        3.     Term and Termination. (a) The initial term of this engagement
shall be for a period of 12 months from the date hereof and may be extended as
the parties shall mutually agree, subject to the establishment of arrangements
for additional compensation and other appropriate terms for such extension.
Either the Company or Allen may terminate this engagement at any time for any
reason, subject to providing the other party with 30 days' notice of such
termination.

        (b)   Notwithstanding termination of this engagement or completion of
any assignment hereunder, Allen shall be entitled to the payment of a fee for
any Transaction as established pursuant to paragraph 2 hereof if such
Transaction is consummated, or if any agreement or arrangement respecting such
Transaction is made, prior to the expiration of the term or the earlier
termination of this engagement.. Allen shall also be entitled to the payment of
such fee if, after the date of expiration or termination, but prior to the one
year anniversary of such date, the Company consummates or reaches an agreement
or arrangement with respect to a Transaction with any entity identified by or
introduced to the Company through Allen or with which Allen had contact on
behalf of the Company during the term hereof.

        (c)   Any termination of this Agreement by the Company for Allen's gross
malfeasance; or (ii) any termination of this Agreement by Allen, other than
based on the material breach of this Agreement by the Company or other than for
good reason as determined by Allen in consultation with the Company, shall
terminate any right to receive any fees hereunder.

        (d)   Any termination of this engagement pursuant to this paragraph 3
shall otherwise be without liability or continuing obligation for either party
except, for fees or other compensation earned or expenses incurred by Allen up
to the date of termination, or fees which may be earned after such date as
provided above. Furthermore, the provisions of paragraph 6 hereof relating to
indemnification and contribution shall remain operative and in full force and
effect, notwithstanding the termination of this engagement or the completion of
any or all assignments hereunder.

        4.     Public Announcements. Prior to any press release or other public
disclosure relating to Allen's services hereunder, the Company and Allen shall
confer and reach an agreement upon the contents of any such disclosure.
Notwithstanding the foregoing, except as required by any applicable law, rule or

2

--------------------------------------------------------------------------------




regulation, no party shall make any public announcement regarding this
engagement or our relationship with the Company hereunder without the prior
consent of the other party.

        5.     Confidentiality; Responsibility for Disclosure. (a) The Company
shall provide Allen all information material to its business and operations as
well as any other relevant information which Allen reasonably requests in
connection with the performance of its services hereunder. To the extent
consistent with legal requirements, all information provided to Allen by the
Company, unless publicly available or otherwise available to Allen without
restriction or breach of any confidentiality obligation, will be held by Allen
in confidence and, without the Company's prior approval, will not be disclosed
to anyone, other than Allen's employees and advisors who have a need to know
such information in connection with this engagement, or used for any purpose
other than the transactions contemplated hereunder. Allen shall take all
reasonable steps to ensure that its employees and advisors abide by the
confidentiality obligations described above. In the event that Allen is
requested in any proceeding to disclose any such confidential information, Allen
will give the Company prompt notice of such request so that the Company may seek
an appropriate protective order. The Company agrees, however, that if Allen is
nevertheless compelled to disclose any such information, Allen may disclose the
information without liability hereunder, provided that, upon the Company's
request, Allen uses its best efforts to obtain assurances that confidential
treatment will be accorded to the information so disclosed.

        (b)   The Company represents and warrants to Allen that all such
information, and all information released to the public or filed by the Company
with any relevant government agency or regulatory body, will be accurate and
complete at the time it is furnished or filed, and the Company agrees to keep
Allen advised of all material developments affecting the Company through the
later of the term of our engagement or completion of any Transaction in which
Allen is involved on behalf of the Company. The Company recognizes that, in
rendering its services hereunder, Allen will be using information provided by
the Company, as well as information available from other sources deemed
appropriate by Allen. The Company further acknowledges that Allen does not
assume responsibility for and may rely, without independent verification, on the
accuracy or completeness of any such information.

        6.     Indemnification and Contribution. The Company agrees that in the
event Allen or any of Allen's officers, employees, agents, affiliates or
controlling persons, if any (each of the foregoing, including Allen, an
"Indemnified Person"), become involved in any capacity (whether or not as a
party) in any action, claim, proceeding or investigation (including any
securityholder action or claim or any action brought by or in the right of the
Company) related to or arising out of our engagement, including any related
services already performed and any modifications or future additions to such
engagement, the Company will promptly upon demand, advance to such Indemnified
Person, or reimburse each such Indemnified Person for, its legal and other
expenses (including the cost of any investigation and preparation) as and when
they are to be incurred, or are incurred, in connection therewith.

        In addition, the Company will indemnify and hold harmless each
Indemnified Person from and against, and no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or its securityholders or creditors for, any losses, claims, damages,
liabilities or expenses (including, without limitation, attorney's fees and
expenses) related to or arising out of our engagement, any services provided
thereunder or any transactions or proposed transactions related thereto,
including any related services already performed and any modifications or future
additions to such engagement, whether or not any pending or threatened action,
claim, proceeding or investigation giving rise to such losses, claims, damages,
liabilities or expenses is initiated or brought by or on behalf of the Company
and whether or not in connection with any action, claim, proceeding or
investigation in which the Company or any Indemnified Person is a party, except
to the extent that any such loss, claim, damage, liability or expense is found
by a court of competent jurisdiction in a

3

--------------------------------------------------------------------------------




judgment that has become final in that it is no longer subject to appeal or
review to have resulted directly and primarily from such Indemnified Person's
bad faith or gross negligence.

        If for any reason the foregoing indemnification is held unenforceable,
then the Company shall contribute to the loss, claim, damage, liability or
expense for which such indemnification is held unenforceable in such proportion
as is appropriate to reflect the relative benefits received, or sought to be
received, by the Company and its securityholders on the one hand and the party
entitled to contribution on the other hand in the matters contemplated by this
engagement, as well as the relative fault of the Company and such party with
respect to such loss, claim, damage, liability or expense and any other relevant
equitable considerations. The Company agrees that, to the extent permitted by
applicable law, in no event shall the Indemnified Persons be responsible for or
be required to contribute amounts which in the aggregate exceed the fees, if
any, actually paid to Allen for such financial advisory services.

        The Company's reimbursement, indemnity and contribution obligations
under this letter shall be in addition to any liability which the Company may
otherwise have and shall not be limited by any rights Allen or any other
Indemnified Person may otherwise have. The Company agrees that, without Allen's
prior written consent, which will not be unreasonably withheld, the Company will
not settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action, proceeding or investigation in respect of which
indemnification or contribution could be sought hereunder (whether or not Allen
or any other Indemnified Person is an actual or potential party to such claim,
action, proceeding or investigation), unless such settlement, compromise or
consent includes an unconditional release of each Indemnified Person from all
liability arising out of such claim, action, proceeding or investigation.

        The provisions of this paragraph 6 shall remain in effect indefinitely,
notwithstanding the completion of this assignment, the expiration of the term
hereof or any other termination of this engagement.

        7.     Miscellaneous. No waiver, amendment or other modification of this
Agreement shall be effective unless in writing and signed by each party to be
bound hereby. This agreement, and any claim related directly or indirectly to
this agreement, shall be governed by, and construed in accordance with, the laws
of the State of New York without reference to the conflict of laws provisions
thereof. The parties hereby irrevocably and unconditionally submit (to the
extent permitted by law) to the nonexclusive jurisdiction of the courts of the
State of New York located in the City and County of New York and the United
States District Court for the Southern District of New York for any legal action
or proceeding arising out of this agreement or Allen's engagement hereunder, and
each of the parties hereby irrevocably consents to service of process in any
such action or proceeding by certified or registered mail at the address for
such party set forth above. Allen and the Company (on the Company's own behalf
and, to the extent permitted by applicable law, on behalf of its stockholders
and creditors) waive all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) related to or
arising out of our engagement. The obligations of this agreement shall be
binding upon and shall inure to the benefit of the parties hereto, the
Indemnified Persons hereunder and any of their successors, assigns, heirs and
personal representatives. This Agreement replaces any and all prior agreements
between the parties, and any such agreements shall be deemed terminated in their
entirety as of the date hereof, with no further obligations of either party
remaining under any such agreements subsequent to the date hereof.

4

--------------------------------------------------------------------------------



        Please confirm that the foregoing is in accordance with your
understanding of the terms of our engagement by signing and returning to us the
enclosed duplicate of this letter, which shall thereupon constitute a binding
agreement between us.


 
 
Very truly yours,
 
 
ALLEN & COMPANY LLC
 
 
By:
 
/s/  JOHN H. JOSEPHSON      

--------------------------------------------------------------------------------

Name: John H. Josephson
Title: Managing Director


Accepted and agreed to
as of the date first above written:
 
 
TRAFFIC.COM, INC.
 
 
By:
 
/s/  ROBERT N. VERRATTI      

--------------------------------------------------------------------------------

Name: Robert N. Verratti
Title: Chief Executive Officer

 
 

5

--------------------------------------------------------------------------------


